DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2022 has been entered.
 
Priority
Application 17/066205 is filed on 10/08/2020. This case does not claim any domestic or foreign priority.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/19/2022 has been considered. The submission follows the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.


Response to Amendment
This office action is in response to the amendments submitted on 08/23/2022. It’s a non-final action based on further search and consideration and based on the provided arguments. Wherein claims 1,7 and 13 are amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over  Abari et al. (US 20190204427A1), (hereinafter Abari) in view of Salarian et al. (US 20150211839 A1) (hereinafter Salarian) and further in view of Wahdan et al. (US-20150354980-A1) (hereinafter Wahdan).
Regarding independent claim 1, Abari teaches an apparatus to calibrate inertial sensors, the apparatus comprising (Abstract): a calibration path determiner to determine a calibration path for a machine to follow (Para [0040], line 6-8, “The method may begin at step 405 where the computing system (i.e. calibration path determiner) determines the type of AV/sensor array and determines different calibration paths”. Also, Fig 1, Autonomous vehicle (AV) 140 presents the machine) during calibration of the inertial sensors (Fig 4, block 425, Para 0036), the calibration path including a first point of a calibration measurement path, a second point of the calibration measurement path (Fig 4, First position suitable -410 -[Wingdings font/0xE0]first point of calibration measurement path, Second pre-determined position -430 -[Wingdings font/0xE0] second point of calibration measurement path);
	Abari is silent the machine set to a first speed on the calibration measurement path between the first point and the second point, and a turning path after the second point of the calibration measurement path (Para 0062, movement gesture) the machine set to a second speed on the turning path, the second speed different from the first speed; 
Salarian teaches the machine set to a first speed on the calibration measurement path between the first point and the second point, and a turning path after the second point of the calibration measurement path, the machine set to a second speed on the turning path, the second speed different from the first speed; (Para 0013-0014, “In some embodiments of the present invention, switching from tracking the X-Y displacement of the input device using the first set of data from the optical sensor module to using the second set of data from the inertial sensor module may be based on a speed of movement of the input device. In such embodiments, when the speed of movement of the input device is below a threshold speed, the Extended Kalman Filter calibrates the inertial sensor module using the first set of data (i.e. first speed) from the optical sensor module. Para -0014- “In some embodiments of the input device, the loss of tracking is detected when the speed of movement of the input device exceeds the threshold. In other embodiments, the loss of tracking is detected when a difference between a first speed of movement estimated by the optical sensor module and a second speed of movement (i.e. second speed) estimated by the inertial sensor module exceeds a threshold. The loss of tracking may be detected in real-time.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include speed change while calibration of inertial sensor as taught by Salarian to the calibration system of inertial sensor of Abari since the technique of Salarian is from same field of endeavor (Inertial sensor calibration). One of the ordinary skills in the art would appreciate this technique as it will improve the accuracy. The technique explained in Salarian brings benefit of improved accuracy in tracking and calibration for inertial sensor and associated movement. Therefore, this technique will facilitate a real time tracking of change of speed and use that for further calibration of inertial sensor so that the calibration data is accurate and reliable (Salarian, Para 009,12-15).
 Abari further teaches an automated steerer to: control steering of the machine on the calibration path during the calibration of the inertial sensors (Para [0041], line 8-11, “Motors of platform 104 (i.e. automated steerer. As this is operated by a motor so it’s an automated steerer) may move AV140 (the machine) into a particular position relative to calibration targets 102. According to Para [0027], line 10-15, sensor array 144 is part of the AV 140and they are inertial sensor.;
	Salarian further teaches control at least one of the first speed or the second speed (Para 0008 describes control of speed); 
	Abari further teaches a data recorder to record pitch and roll measurements from the inertial sensors as the machine follows the calibration path between the first point of the calibration measurement path and the second point of the calibration measurement path (Para 0041, At step 420, the computing system provides instructions to mechanically modify a lateral position, height, or orientation of the AV in to a position to detect the calibration targets using the optical camera and LiDAR transceiver. In particular embodiments, platform 104 may include level sensors to determine the pitch and roll of platform 104, as well as sensors to determine the elevation of platform 104.”),
	The combination is silent with regards to wherein the data recorder is to not record pitch and roll measurements when the machine follows the turning path after the second point of the calibration measurement path; 
Wahdan teaches wherein the data recorder is to not record pitch and roll measurements (Para [0172], According to this paragraph when sufficient pitch and roll data are collected in previous calibration and path then that saved data can be used to do a direct calibration without collecting new data i.e. data recording stopes. Para [0286] also presents same process by an example) during the turning path after the second point of the calibration measurement path (Para [0161], line 12-17, “Therefore, to collect sufficient data for this embodiment to perform 2D calibration for biases and scale factors, the vehicle is required to make one turn (i.e. turning path) which is very common and therefore easy to achieve during driving so the method can perform 2D calibration for biases and scale factor.”) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include stopping record of pitch and roll data in second path as taught by Wahdan into the calibration system of inertial sensors of Abari since the technique of Wahdan is from same field of endeavor (Calibration of inertial sensor). One of the ordinary skills in the art would appreciate recording pitch and roll only when it is needed to reduce usage of processing power. Therefore, this technique will facilitate faster calibration by reducing steps in-between and make the process more efficient (Wahdan, Para [0161]).
	Abari further teaches a sensor bias determiner to determine calibration results for the inertial sensors (Para [044], line 6-12, “At step 525. The computing system of the AV facility may receive information indicating the distance and orientation of the AV relative to the calibration targets at the first pre-determined position. At step 527, the computing system (i.e. sensor bias determiner) of the AV facility may determine whether the AV has completed calibration (i.e. determine calibration results) of its sensor array (i.e. inertial sensor) at the first predetermined position.”).

Regarding independent claim 7, Abari teaches a method to calibrate inertial sensors, the method comprising (Abstract): determining a calibration path for a machine to follow (Para [0040], line 6-8, “The method may begin at step 405 where the computing system (i.e. calibration path determiner) determines the type of AV/sensor array and determines different calibration paths”. Also, Fig 1, Autonomous vehicle (AV) 140 presents the machine) during calibration of the inertial sensors (Fig 4, block 425, Para 0036), the calibration path including a first point of a calibration measurement path, a second point of the calibration measurement path (Fig 4, First position suitable -410 -[Wingdings font/0xE0]first point of calibration measurement path, Second pre-determined position -430 -[Wingdings font/0xE0] second point of calibration measurement path);
	Abari is silent with regards to the machine set to a first speed on the calibration measurement path between the first point and the second point, and a turning path after the second point of the calibration measurement path the machine set to a second speed on the turning path, the second speed different from the first speed; 
Salarian teaches the machine set to a first speed on the calibration measurement path between the first point and the second point, and a turning path after the second point of the calibration measurement path (Para 0062, movement gesture), the machine set to a second speed on the turning path, the second speed different from the first speed; (Para 0013-0014, “In some embodiments of the present invention, switching from tracking the X-Y displacement of the input device using the first set of data from the optical sensor module to using the second set of data from the inertial sensor module may be based on a speed of movement of the input device. In such embodiments, when the speed of movement of the input device is below a threshold speed, the Extended Kalman Filter calibrates the inertial sensor module using the first set of data (i.e. first speed) from the optical sensor module. Para -0014- “In some embodiments of the input device, the loss of tracking is detected when the speed of movement of the input device exceeds the threshold. In other embodiments, the loss of tracking is detected when a difference between a first speed of movement estimated by the optical sensor module and a second speed of movement (i.e. second speed) estimated by the inertial sensor module exceeds a threshold. The loss of tracking may be detected in real-time.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include speed change while calibration of inertial sensor as taught by Salarian to the calibration system of inertial sensor of Abari since the technique of Salarian is from same field of endeavor (Inertial sensor calibration). One of the ordinary skills in the art would appreciate this technique as it will improve the accuracy. The technique explained in Salarian brings benefit of improved accuracy in tracking and calibration for inertial sensor and associated movement. Therefore, this technique will facilitate a real time tracking of change of speed and use that for further calibration of inertial sensor so that the calibration data is accurate and reliable (Salarian, Para 009,12-15).
 Abari further teaches controlling steering of the machine on the calibration path during the calibration of the inertial sensors (Para [0041], line 8-11, “Motors of platform 104 (i.e. automated steerer. As this is operated by a motor so it’s an automated steerer) may move AV140 (the machine) into a particular position relative to calibration targets 102. According to Para [0027], line 10-15, sensor array 144 is part of the AV 140and they are inertial sensor.;
	Salarian further teaches controlling at least one of the first speed or the second speed (Para 0008 describes control of speed); 
	Abari further teaches recording pitch and roll measurements from the inertial sensors as the machine follows the calibration path between the first point of the calibration measurement path and the second point of the calibration measurement path (Para 0041, At step 420, the computing system provides instructions to mechanically modify a lateral position, height, or orientation of the AV in to a position to detect the calibration targets using the optical camera and LiDAR transceiver. In particular embodiments, platform 104 may include level sensors to determine the pitch and roll of platform 104, as well as sensors to determine the elevation of platform 104.”),
	The combination is silent with regards to wherein pitch and roll measurements are not recorded when the machine follows the turning path after the second point of the calibration measurement path; 
Wahdan teaches wherein the data recorder is to not record pitch and roll measurements (Para [0172], According to this paragraph when sufficient pitch and roll data are collected in previous calibration and path then that saved data can be used to do a direct calibration without collecting new data i.e. data recording stopes. Para [0286] also presents same process by an example) during the turning path after the second point of the calibration measurement path (Para [0161], line 12-17, “Therefore, to collect sufficient data for this embodiment to perform 2D calibration for biases and scale factors, the vehicle is required to make one turn (i.e. turning path) which is very common and therefore easy to achieve during driving so the method can perform 2D calibration for biases and scale factor.”) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include stopping record of pitch and roll data in second path as taught by Wahdan into the calibration system of inertial sensors of Abari since the technique of Wahdan is from same field of endeavor (Calibration of inertial sensor). One of the ordinary skills in the art would appreciate recording pitch and roll only when it is needed to reduce usage of processing power. Therefore, this technique will facilitate faster calibration by reducing steps in-between and make the process more efficient (Wahdan, Para [0161]).
	Abari further teaches determining calibration results for the inertial sensors (Para [044], line 6-12, “At step 525. The computing system of the AV facility may receive information indicating the distance and orientation of the AV relative to the calibration targets at the first pre-determined position. At step 527, the computing system (i.e. sensor bias determiner) of the AV facility may determine whether the AV has completed calibration (i.e. determine calibration results) of its sensor array (i.e. inertial sensor) at the first predetermined position.”).

Regarding independent claim 13 Abari teaches a non-transitory computer readable medium comprising instructions that, when executed, cause at least one processor to at least (Abstract): determine a calibration path for a machine to follow (Para [0040], line 6-8, “The method may begin at step 405 where the computing system (i.e. calibration path determiner) determines the type of AV/sensor array and determines different calibration paths”. Also, Fig 1, Autonomous vehicle (AV) 140 presents the machine) during calibration of the inertial sensors (Fig 4, block 425, Para 0036), the calibration path including a first point of a calibration measurement path, a second point of the calibration measurement path (Fig 4, First position suitable -410 -[Wingdings font/0xE0]first point of calibration measurement path, Second pre-determined position -430 -[Wingdings font/0xE0] second point of calibration measurement path);
	Abari is silent with regards to the machine set to a first speed on the calibration measurement path between the first point and the second point, and a turning path after the second point of the calibration measurement path the machine set to a second speed on the turning path, the second speed different from the first speed; 
Salarian teaches the machine set to a first speed on the calibration measurement path between the first point and the second point, and a turning path after the second point of the calibration measurement path (Para 0062, movement gesture), the machine set to a second speed on the turning path, the second speed different from the first speed; (Para 0013-0014, “In some embodiments of the present invention, switching from tracking the X-Y displacement of the input device using the first set of data from the optical sensor module to using the second set of data from the inertial sensor module may be based on a speed of movement of the input device. In such embodiments, when the speed of movement of the input device is below a threshold speed, the Extended Kalman Filter calibrates the inertial sensor module using the first set of data (i.e. first speed) from the optical sensor module. Para -0014- “In some embodiments of the input device, the loss of tracking is detected when the speed of movement of the input device exceeds the threshold. In other embodiments, the loss of tracking is detected when a difference between a first speed of movement estimated by the optical sensor module and a second speed of movement (i.e. second speed) estimated by the inertial sensor module exceeds a threshold. The loss of tracking may be detected in real-time.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include speed change while calibration of inertial sensor as taught by Salarian to the calibration system of inertial sensor of Abari since the technique of Salarian is from same field of endeavor (Inertial sensor calibration). One of the ordinary skills in the art would appreciate this technique as it will improve the accuracy. The technique explained in Salarian brings benefit of improved accuracy in tracking and calibration for inertial sensor and associated movement. Therefore, this technique will facilitate a real time tracking of change of speed and use that for further calibration of inertial sensor so that the calibration data is accurate and reliable (Salarian, Para 009,12-15).
 Abari further teaches control steering of the machine on the calibration path during the calibration of the inertial sensors (Para [0041], line 8-11, “Motors of platform 104 (i.e. automated steerer. As this is operated by a motor so it’s an automated steerer) may move AV140 (the machine) into a particular position relative to calibration targets 102. According to Para [0027], line 10-15, sensor array 144 is part of the AV 140and they are inertial sensor.;
	Salarian further teaches controlling at least one of the first speed or the second speed (Para 0008 describes control of speed); 
	Abari further teaches record pitch and roll measurements from the inertial sensors as the machine follows the calibration path between the first point of the calibration measurement path and the second point of the calibration measurement path (Para 0041, At step 420, the computing system provides instructions to mechanically modify a lateral position, height, or orientation of the AV in to a position to detect the calibration targets using the optical camera and LiDAR transceiver. In particular embodiments, platform 104 may include level sensors to determine the pitch and roll of platform 104, as well as sensors to determine the elevation of platform 104.”),
	The combination is silent with regards to wherein pitch and roll measurements are not recorded when the machine follows the turning path after the second point of the calibration measurement path; 
Wahdan teaches wherein the data recorder is to not record pitch and roll measurements (Para [0172], According to this paragraph when sufficient pitch and roll data are collected in previous calibration and path then that saved data can be used to do a direct calibration without collecting new data i.e. data recording stopes. Para [0286] also presents same process by an example) during the turning path after the second point of the calibration measurement path (Para [0161], line 12-17, “Therefore, to collect sufficient data for this embodiment to perform 2D calibration for biases and scale factors, the vehicle is required to make one turn (i.e. turning path) which is very common and therefore easy to achieve during driving so the method can perform 2D calibration for biases and scale factor.”) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include stopping record of pitch and roll data in second path as taught by Wahdan into the calibration system of inertial sensors of Abari since the technique of Wahdan is from same field of endeavor (Calibration of inertial sensor). One of the ordinary skills in the art would appreciate recording pitch and roll only when it is needed to reduce usage of processing power. Therefore, this technique will facilitate faster calibration by reducing steps in-between and make the process more efficient (Wahdan, Para [0161]).
Abari further teaches determine calibration results for the inertial sensors (Para [044], line 6-12, “At step 525. The computing system of the AV facility may receive information indicating the distance and orientation of the AV relative to the calibration targets at the first pre-determined position. At step 527, the computing system (i.e. sensor bias determiner) of the AV facility may determine whether the AV has completed calibration (i.e. determine calibration results) of its sensor array (i.e. inertial sensor) at the first predetermined position.”).

Claims 2,5,8,11,14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Abari in view of Salarian and further in view of Wahdan and further in view of Lu (US 20180283873 A1) (hereinafter Lu).
Regarding claim 2, 8, and 14 the combination of Abari, Salarian and Wahdan teaches the limitations of claim 1, 7, and 13 respectively.
	The combination is silent with regards to, wherein the calibration path determiner is configured to receive a turn radius of the machine for a turning path from a user interface, the turning path included in the calibration path after the second point of the calibration path.  
	Lu teaches wherein the calibration path determiner is configured to receive a turn radius of the machine for the turning path from a user interface (Para[0050], “a determining module (i.e. calibration path determiner), configured to determine, according to a dead reckoning technology, coordinates of a current position of the portable electronic device, a track parameter value at the current position, and a motion direction at the current position, where the track parameter value includes any one of a curvature change rate, a curvature radius change rate, a curvature, or a curvature radius (i.e. turn radius) , portable electronic device(i.e. the machine)  moves on a preset target path,(i.e. calibration path)  and at least two calibration points are set on the target path;”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include usage of turning radius as taught by Lu into the calibration system of Abari since the technique of Lu is from same field of endeavor (Calibration of inertial sensor). One of the ordinary skills in the art would appreciate this turning radius calculation as it will provide information related to direction which is valuable for calibration. Therefore, this technique will help with utilizing turning radius to calculate other positioning parameter which will reduce error in calibration results and increase accuracy of the calculation (Lu, Fig 5 A, Para [0025]).

Regarding claim 5, 11, and 17 the combination of Abari, Salarian and Wahdan teaches the limitations of claim 4, 10, and 16 respectively.
	Abari is silent with regards to wherein the first direction is from the first point of the calibration measurement path to the second point of the calibration measurement path before the turning path, and the second direction is from the second point of the calibration measurement path after completion of the turning path to the first point of the calibration measurement path.
	Lu further teaches wherein the first direction is from the first point of the calibration measurement path to the second point of the calibration measurement path before the turning path, and the second direction is from the second point of the calibration measurement path after completion of the turning path to the first point of the calibration measurement path (Fig 5, S504 - If the motion direction is from a firstcalibration point to a second calibration point (i.e. first direction. this is before turning path as turning path comes at step S506), the portable electronic deviceobtains coordinates of the second calibration point.” Also, Fig 5- S514 and S515 – third path length is the second direction as it is after turning.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include usage of turning radius as taught by Lu into the calibration system of Abari since the technique of Lu is from same field of endeavor (Calibration of inertial sensor). One of the ordinary skills in the art would appreciate this turning radius calculation as it will provide information related to direction which is valuable for calibration. Therefore, this technique will help with utilizing turning radius to calculate other positioning parameter which will reduce error in calibration results and increase accuracy of the calculation (Lu, Fig 5 A, Para [0025]).

Claims 3-4,6,9-10,12,15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Abari  in view of Salarian and further in view of Wahdan and further in view of Lu and further in view of Dumble et al. (US 20190299966 A1) (hereinafter Dumble).

Regarding claims 3, 9, and 15 the combination of Abari, Salarian, Wahdan and Lu teaches the limitations of claim 2, 8, and 14 respectively.
	Abari teaches the calibration path between the first point of the calibration measurement path and the second point of the calibration measurement path (Fig 4, First position suitable -410 -[Wingdings font/0xE0]first point of calibration measurement path, Second pre-determined position -430 -[Wingdings font/0xE0] second point of calibration measurement path).
	Abari is silent with regards to wherein the data recorder is to record the pitch and roll measurements at different locations along the calibration path between the first point of the calibration measurement path and the second point of the calibration measurement path 
	Dumble further teaches wherein the data recorder is to record the pitch and roll measurements ( Para[0030],line 8-10, “For example, inertial sensor subsystem 108 may provide yaw, roll, and pitch measurements.”) at different locations along the calibration path between the first point of the calibration measurement path and the second point of the calibration measurement path (Fig 3, Para[0027], line 3-4, “Referring first to FIG. 3, control unit 118 measures and stores different altitudes 126A-126E (i.e. pitch and roll from different locations) from data supplied by GNSS subsystem 106 while vehicle 102 travels along a path 124 (i.e. calibration path). The different altitude measurements 126 correspond to changes in the altitude of terrain 116.”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include recording of pitch and roll as taught by Dumble to the inertial calibration system of Abari since the technique of Dumble is from same field of endeavor (calibration of inertial system). One of the ordinary skills in the art would appreciate a storing pitch and roll data for further usage in calibration process because this storing would make data access faster and easier. Therefore, this technique of storing pitch and roll data would facilitate better calibration of the sensor by using real position and orientation data of the machine while it’s in movement (Dumble, Para [0023] – [0030]). 

Regarding claims 4, 10, and 16 the combination of Abari, Salarian, Wahdan, Lu and Dumble teaches the limitations of claim 3, 9, and 15 respectively.
	Abari is silent with regards to wherein the data recorder is to record the pitch and roll measurements at the different locations along the calibration path between the first point of the calibration measurement path and the second point of the calibration measurement path in a second direction.
	Dumble further teaches wherein the data recorder is to record the pitch and roll measurements at the different locations along the calibration path between the first point of the calibration measurement path and the second point of the calibration measurement path in a second direction ( Para[0007], line 3-7, “One calibration method records the estimated attitude (i.e. pitch and roll)measurements from the inertial sensors while stationary' or traveling straight in one direction (i.e. first direction) and then repeats the same process but facing 180 degrees in the other direction  (i.e. second direction) over the same section of the terrain.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include recording of pitch and roll as taught by Dumble to the inertial calibration system of Abari since the technique of Dumble is from same field of endeavor (calibration of inertial system). One of the ordinary skills in the art would appreciate a storing pitch and roll data for further usage in calibration process because this storing would make data access faster and easier. Therefore, this technique of storing pitch and roll data would facilitate better calibration of the sensor by using real position and orientation data of the machine while it’s in movement (Dumble, Para [0023] – [0030]). 
Regarding claims 6, 12, and 18 the combination of Abari, Salarian, Wahdan, Lu and Dumble teaches the limitations of claim 5, 11, and 17 respectively.
	Abari teaches wherein the sensor bias determiner is to determine the calibration results (Para [044], line 6-12, “At step 525. The computing system of the AV facility may receive information indicating the distance and orientation of the AV relative to the calibration targets at the first pre-determined position. At step 527, the computing system (i.e. sensor bias determiner) of the AV facility may determine whether the AV has completed calibration (i.e. determine calibration results) of its sensor array (i.e. inertial sensor) at the first predetermined position.”).
	Abari is silent with regards to wherein the sensor bias determiner is to determine the calibration results for the inertial sensors by comparing the pitch and roll measurements from the first direction and the pitch and roll measurements from the second direction for each of the different locations
	Dumble further teaches wherein the sensor bias determiner is to determine the calibration results for the inertial sensors by comparing the pitch and roll measurements from the first direction and the pitch and roll measurements from the second direction for each of the different locations ( Para[0053], line 2-7, “For example, control unit 118 calculates the differences of the calculated terrain/vehicle roll and pitch(i.e. roll and pitch from second direction) compared with the measured roll and pitch from inertial sensor subsystem 108 (i.e. roll and pitch in first direction) to determine the mounting biases between inertial sensor subsystem 108 and vehicle 102.” As the “comparing roll and pitch in second direction” is unclear and indefinite based on discussion of 112(b) section, so Examiner has used broadest reasonable interpretation.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include recording of pitch and roll as taught by Dumble to the inertial calibration system of Abari since the technique of Dumble is from same field of endeavor (calibration of inertial system). One of the ordinary skills in the art would appreciate a storing pitch and roll data for further usage in calibration process because this storing would make data access faster and easier. Therefore, this technique of storing pitch and roll data would facilitate better calibration of the sensor by using real position and orientation data of the machine while it’s in movement (Dumble, Para [0023] – [0030]). 


Response to Arguments
Applicant's arguments filed on 08/23/2022 have been fully considered
With regards to the arguments related to “Claim rejection 103” the argument is considered. Applicant’s arguments with respect to claim(s) 1,7 and 13  have been considered but are moot because the new ground of rejection is rejected by a new prior art.

Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Brodie et al. (US 20020128775 A1) – This art teaches about a navigation System for tracking the position of an object includes a GPS receiver responsive to GPS signals for periodically providing navigation State measurement

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached 8:00PM-5PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AEYSHA. SULTANA
Examiner
Art Unit 2862



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        9/29/2022